Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/28/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) “receiving a query based on an utterance of a user and a context associated with the user; analyzing the query for an intent of the user based on a natural language understanding (NLU) for the query; and in response to the intent of the user being undetermined from the analyzing of the query, predicting the intent of the user using a deep learning based probabilistic model having the query and the context as an input”. The limitations “receiving a query …; and analyzing the query …” can be performed by a human and the limitation “in response to the intent of the user …, predicting the intent of the user …” can be performed by a human using pen and paper methodologies to calculate a simple estimate or probability for an unknown intent. The recited limitation “deep learning based probabilistic model” is common well-known learning principle (paragraph 83 of Metzler et al (US Publication No.: 20190178643) 
Claim 2 recites limitation that can be performed by a human with chart or table and reports on the status of items of a device that human is using, hence such claimed language is merely directed towards the abstract idea, but fails to integrate the abstract idea into practical application nor significantly more than the judicial exception.
Claim 3 recites limitations that can be performed by a human with chart or table of dialog history, pen and paper and report of status of a device, pen and paper to tokenize of the query and chart or table to calculate simple estimate or probability for an unknown intent. Hence, such limitation is merely directed towards an abstract idea without reciting language integrating the judicial exception to practical application nor significantly more than the judicial exception.
Claims 4-6 recites limitations that can be performed by a human (as described in claim 3), hence is merely directed towards the abstract idea without reciting language integrating the judicial exception to practical application nor significantly more than the judicial exception. The claims further recites “neural net based classification model that 
  Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. Such claim incorporates the limitations of claim 1. Please see the explanation above regarding claim 1. The claimed language further recites “A non-transitory computer-readable record medium storing computer instructions that, when executed by a processor, cause the processor to perform the query processing method of claim 1”. Such limitation is merely directed towards the abstract idea performed by a generic computer. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the abstract idea.
Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) “receive a query based on an utterance of a user and a context associated with the user; analyze the query for an intent of the user based on a natural language understanding (NLU) for the query; and in response to the intent of the user being undetermined from the analyzing of the query, predict the intent of the user using a deep learning based probabilistic model having the query and the context as an input”. 
Claim 15 recites limitation that can be performed by a human with chart or table and reports on the status of items of a device that human is using, hence such claimed language is merely directed towards the abstract idea, but fails to integrate the abstract idea into practical application nor significantly more than the judicial exception.
Claim 16 recites limitations that can be performed by a human with chart or table of dialog history, pen and paper and report of status of a device, pen and paper to tokenize of the query and chart or table to calculate simple estimate or probability for an unknown intent. Hence, such limitation is merely directed towards an abstract idea 
Claims 17-19 recites limitations that can be performed by a human (as described in claim 3), hence is merely directed towards the abstract idea without reciting language integrating the judicial exception to practical application nor significantly more than the judicial exception. The claims further recites “neural net based classification model that is trained …”. Such limitation is a common well-known learning principle (paragraph 83 of Metzler et al (US Publication No.: 20190178643) and the specification does not describe such limitation to any degree of specificity or an improvement to the model. Such limitation is merely a well-known common technique used by the abstract idea in a manner that is well-known and common, hence the claimed language is merely directed towards the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1,7,8,9,10,11,12,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al (US Publication No.: 20200135192) in view of Rusak et al (US Publication No.: 20190103092).
Claim 1, Mukherjee et al discloses
	by the at least one processor (Fig. 1, label 4),
	receiving a query based on an utterance of a user and a context associated with the user (Fig. 7, label 301, one or more entities associated with an intent of the user (paragraph 46). Fig. 5 shows the input query, label count, size, brand, product type as the entities, label intent as the intent of the query.);
	analyzing the query for an intent of the user based on a natural language understanding (NLU) for the query (Fig. 3, label 130a analyzes the input query using natural language. Fig. 7, label301,start,302 indicates the analysis of the query using natural language understanding engine 130a.); and
	in response to the intent of the user being undetermined from the analyzing of the query (Fig. 7, label 302, no), predicting the intent of the user using a model having the query and the context as an input (Fig. 7 shows the model used to predict the intent of the user with the query and entities. Fig. 7, label 324 uses a natural language model to predict the intent of the user by searching dialog stack for user utterance with intent and entity set for match with the input user request. Fig. 6b shows a dialogue stack.) used to predict the intent of the user (Fig. 7, label 324,326 predicts the intent of the user using dialog stack as shown in Fig. 6b. Paragraph 77 discloses “At step 326, the natural language conversation architecture 102a determines if a matching intent was identified.”).

	Rusak et al discloses a dialogue expansion machine implemented by natural language processing techniques and receives a computer readable description of one or more intents and/or entities associated wit ha request and to select a corresponding action of a plurality of alternative actions. A confidence score for the relevance of the action to the intent and/or entities associated with the request is used to select the action. (paragraph 32) Paragraph 135 discloses “language model may incorporate any suitable graphical model such as statistical features, wherein the graphical model may utilize the statistical features, previously trained machine learning models, and/or acoustic models to define transition probabilities between states represented in the graphical model.” Such describes a deep learning based probabilistic model.
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Mukherjee et al’s natural learning understanding model by performing natural language processing using deep learning based probabilistic model as disclosed by Rusak et al so to improve accuracy in understanding the user’s request, hence providing a high level of service.
	Claim 7, Mukherjee et al discloses by the at least one processor, providing a response based on the predicted intent (Fig. 7, label 312,326,324. Fig. 1, label 4).
	Claim 8, Mukherjee et al discloses the providing of the response (Fig. 7, label 312,310) comprises: 

	generating and forwarding a confirmation response for receiving a confirmation form the user on execution of the specified function or a guide response for providing a guide about a method of using the specified function (Paragraphs 108-119 discloses generating and forwarding to the user confirmation response for receiving a confirmation from the user on how the function should be executed. For example, the user requests adding apples to the shopping cart and the system (CU) generates and forwards responses such as “how many do you need?”, “24”, “Yes apples are very rich in iron …” and received user confirmation such as “ok add 10”, “Ok then let’s do 15” on execution of the adding apples to the shopping cart.).
	Claim 9, Mukherjee et al discloses the providing of the response comprises generating the response by further using a partial analysis result acquired based on the NLU for the query. (Fig. 7, label 324,326,310,312 generates a response according to the result based on the NLU for the query, wherein the result depends on the matching of entities and user utterance as received and dialog stack (Fig. 6B). The result can be considered a partial analysis result since a target of the predicted intent such as specific entities and specific intent found in the utterance must be matched to the dialogue stack.)
	Claim 10, Mukherjee et al discloses the partial analysis result includes information about a target of the predicted intent. (Fig. 7, label 324,326,310,312 generates a response according to the result based on the NLU for the query, wherein 
	Claim 11, Mukherjee et al discloses the analyzing of the intent of the user comprises analyzing the intent of the user by further using a dialog state management based on the context. (Fig. 7, label 302, Fig. 5 shows the parts of the user’s utterance and associated class such as count, size, brand, which are all entities of the user’s utterance. Fig. 5, paragraphs 63-64 describes the dialog state management based on the context or entities of the user’s utterance.)
	Claim 12, Mukherjee et al discloses by the at least one processor, providing a response based on the predicted intent (Fig. 7, label 312,302,304,308,310. Fig. 1, label 4).
 	Claim 13, Mukherjee et al discloses a non-transitory computer readable record medium storing computer instructions that, when executed by a processor, cause the processor to perform the query processing method of claim 1. (Fig. 1, label 8,4, paragraph 33 discloses non-transitory computer readable medium storing instructions executed by a processor. Please see claim 1.)
Claim 14, Mukherjee et al discloses
	by the at least one processor (Fig. 1, label 4) configured to execute computer readable instructions (paragraph 33), wherein the at least one processor is configured to (Fig. 1, paragraph 33-35,24)
	receive a query based on an utterance of a user and a context associated with the user (Fig. 7, label 301, one or more entities associated with an intent of the user 
	analyze the query for an intent of the user based on a natural language understanding (NLU) for the query (Fig. 3, label 130a analyzes the input query using natural language. Fig. 7, label301,start,302 indicates the analysis of the query using natural language understanding engine 130a.); and
	in response to the intent of the user being undetermined from the analyzing of the query (Fig. 7, label 302, no), predicting the intent of the user using a model having the query and the context as an input (Fig. 7 shows the model used to predict the intent of the user with the query and entities. Fig. 7, label 324 uses a natural language model to predict the intent of the user by searching dialog stack for user utterance with intent and entity set for match with the input user request. Fig. 6b shows a dialogue stack.) used to predict the intent of the user (Fig. 7, label 324,326 predicts the intent of the user using dialog stack as shown in Fig. 6b. Paragraph 77 discloses “At step 326, the natural language conversation architecture 102a determines if a matching intent was identified.”).
	Mukherjee et al discloses natural language understanding engine includes natural language understanding model (Fig. 3, label 130a), but fails to disclose implementation of the natural language understanding engine includes deep learning based probabilistic model.
	Rusak et al discloses a dialogue expansion machine implemented by natural language processing techniques and receives a computer readable description of one or more intents and/or entities associated wit ha request and to select a corresponding action of a plurality of alternative actions. A confidence score for the relevance of the 
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Mukherjee et al’s natural learning understanding model by performing natural language processing using deep learning based probabilistic model as disclosed by Rusak et al so to improve accuracy in understanding the user’s request, hence providing a high level of service.

Allowable Subject Matter
Claims 2-6,15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655